Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 6/15/22 has been entered.  Claims 1-18 are pending.

Rejections


1.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.     Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-18 of copending Application No. 16/417892. Although the claims at issue are not identical, they are not patentably distinct from each other because although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the copending claimed inventions would practice the instantly claimed inventions.
Copending claim 1 falls within the scope of the instant claim 1.
Copending claim 2 falls within the scope of the instant claim 2.
Copending claims 1 and 15 suggest the instant claim 3.
Copending claim 3 falls within the scope of the instant claim 4.
Copending claim 1 recites trimethylolpropane.
Copending claim 5 falls within the scope of the instant claims 6 and 8.  
Copending claim 6 falls within the scope of the instant claim 7.
Copending claim 8 falls within the scope of the instant claim 9.
Copending claim 9 falls within the scope of the instant claim 10.
Copending claim 10 falls within the scope of the instant claim 11.
Copending claim 11 falls within the scope of the instant claim 12.
The method of copending claim 10 coupled with the viscosities of copending claim 8 and the fact that the compositions of the copending claims require the presence of no primary aromatic amines shows that the copending claims suggest the inventions of the instant claim 13.
Copending claim 12 falls within the scope of the instant claim 14.
Copending claim 13 falls within the scope of the instant claim 15.
Copending claims 1 and 14 and the remainder of the amounts of the at least 3 polyols when the castor oil of copending claim 14 is used falls within the scope of the instant claims 16 and 17.
Copending claim 18 falls within the scope of the instant claim 18.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.     Claims 1-7, 9-12, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Application Publication No. 2012/0156506 Shah et al.

Regarding claims 1, 3, and 5:

Shah discloses a polyurethane 2 component laminating adhesive containing a polyurethane prepolymer made with diphenylmethane diisocyanate and polyols and a curing agent containing the instantly claimed polyols.  See Shah, paragraphs [0002], [0003], [0013], [0014], [0078], which qualifies the prior art adhesives as “laminating adhesives”, and the remainder of the document.  The laminate of Shah, paragraph [0102] shows that the exemplified composition is laminating adhesive also.  See Shah, paragraphs [0089] nad [0090] which discloses the prepolymer.  Note that I-C is 98% 4,4’-MDI and 2% 2,4’ MDI.  Note the amounts of MDI isomers in I-B of Shah, paragraph [0087].  These amounts give the amounts of MDI of the instant claim 1.  See Shah, paragraph [0087]. Shah, paragraph [0091] discloses a polyol curing agent which contains castor oil and P-F, which is also castor oil.  Shah’s castor oil falls within the scope of the instantly claimed polyol iv).  Shah, paragraphs [0091] and [0092] discloses further polyol P-G, which is polyether triol of equivalent OH weight 82-88 which gives a molecular weight of about 3*88g/mole=264 g/mole.  This triol falls within the scope of the instantly claimed polyol ii.  The only polyether triols specifically disclosed in Shah are alkylene oxide added to triol.  See Shah, paragraph [0057], noting the polypropylene glycol triols for example.  These triols of Shah fall within the scope of the instant claim 3.  Shah’s polyol curing agent additionally contains TMP which falls within the scope of the instantly claimed polyol i), trimethylolpropane, including that of the instant claim 5.  Shah, paragraph [0087] describes the polyols in their exemplified composition.  Shah, paragraph [0093] mixes their isocyanate prepolymer and polyol curing agent.  The final composition contains no filler and therefore meets the instantly claimed solid particulate filler limitation, including that of the instant claim 18.  
Shah’s adhesive compositions contain only 9.38 weight % of polyester which falls within the scope of the instant claims.  See Shah, paragraphs [0089], [0091], and [0093].
Shah is silent regarding Mohs hardness.  The uncured adhesive of Shah necessarily has a Mohs hardness of 3 or less because it is not yet cured and is made from the same ingredients as the instantly claimed compositions.  Compositions containing the same ingredients are expected to have similar properties necessarily and inherently.  The compositions of Shah are low viscosity liquids.  See Shah, paragraph [0004].  Low viscosity liquids have very low hardness which is expected to be a Mohs hardness of less than 3. See MPEP 2112.
The above exemplified composition of Shah therefore anticipates the instant claim 1.

Regarding claim 2:

The polyol P-G of Shah, paragraph [0091] is present in the curing agent in an amount of 20 weight % based on the curing agent.  This anticipates the instant claim 2.

Regarding claim 4:

The polyol TMP of Shah, paragraph [0091] is present in the curing agent in an amount of 4 weight % based on the curing agent.  This anticipates the instant claim 4.

Regarding claim 6:

The amounts of Castor oil and polyol P-F of Shah, paragraph [0091] are 76 weight % of the curing component which falls within the scope of the instant claim 6.

Regarding claim 7:

The high number of moles of OH in the low molecular weight polyols of Shah, paragraph [0091] and the relatively low amounts of NCO of the prepolymer of Shah, paragraph [0089] coupled with the amounts of Shah, paragraph [0093] and the isocyanate indices of Shah paragraph [0059] combine to anticipate the instant claim 7.

Regarding claim 9:

Shah’s composition discussed above contains no organic solvent which falls within the scope of the instant claim 9.

Regarding claim 10:

Applying and curing the composition of Shah, paragraphs [0089]-[0093], [0097], [0098], and [0102] anticipates the instant claim 10.

Regarding claim 11:

Applying and curing the composition of Shah, paragraphs [0089]-[0093], [0097], [0098], and [0102] onto the films of Shah, paragraph [0099] anticipates the instant claim 11.

Regarding claim 12:

Applying and curing the composition of Shah, paragraphs [0089]-[0093], [0097], [0098], and [0102] onto the films of Shah, paragraph [0099] in the amounts of Shah, paragraph [0097] anticipates the instant claim 12.

Regarding claim 14:

The cured product of Shah, paragraphs [0089]-[0093], [0097], [0098], and [0102] onto the films of Shah, paragraph [0099] in the amounts of Shah, paragraph [0097] anticipates the instant claim 14.

Regarding claim 16:

The amounts of Shah, paragraph [0091] fall within the scope of the instant claim 16.

7.      Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2012/0156506 Shah et al. in view of WO 2016/001265 Garmann et al. as translated by US Pat. Application Publication No. 2017/0121578 Garmann et al.
US Pat. Application Publication No. 2017/0121578 Garmann et al. is referenced below unless otherwise noted.

The entire discussion of the disclosure of Shah of paragraph 6 above is repeated here.

Regarding claims 8 and 17

Shah does not specify the triols of the instant claims 8 and 17.  Shah, paragraph [0091] discloses the amounts and other polyols of the instant claim 17.  Shah does not specifically describe their polyether triol P-G.

Garmann discloses using polyether triols initiated with glycerol and trimethylolpropane is reacted with propylene oxide in two component polyurethane adhesives.  See Garmann, the abstract and examples.  See Garman, paragraphs [0030] and [0031].


It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the triols of the instant claims 8 and 17 as the polyether triol P-G of Shah, paragraph [0091] because it is a polyether triol, the only polyether triols specifically disclosed in Shah are propylene oxide added to triol (Shah, paragraph [0057]), Garmann teaches glycerol and trimethylolpropane initiated propylene oxide to be a means of making such polypropylene oxide triols as those of Shah, and these triols would have been expected to give the properties of the polypropylene ether triols of Shah to the final adhesives of Shah. 

8.      Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2012/0156506 Shah et al. 

The entire discussion of the disclosure of Shah of paragraph 6 above is repeated here.

Regarding claim 13:

Shah is silent regarding the specific viscosities of their adhesives.  Shah, paragraph [0004] does require their adhesives to be of low enough viscosity that they are fluid and can be easily applied to their substrates.  It is also noted that the adhesives of Shah contain polymeric intermediate polyols and polyurethane prepolymers which will be of relatively high viscosity compared to typical solvents and water.  

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to choose the viscosities of the instant claim 13 from all of those encompassed by the polymers used by Shah and the viscosities encompassed by Shah, paragraph [0004] because such viscosities are expected for the relatively low molecular weight polyurethane prepolymers and polyols of Shah by definition of “viscosity average molecular weight”, and the instantly claimed viscosities would have been expected to give the ease of application desired by Shah, paragraph [0004].

Regarding claim 15:

Shah does not exemplify the inventions of the instant claim 15 using their adhesive discussed in paragraph 6 above.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the inventions of the instant claim 15 using the adhesive of Shah discussed in paragraph 6 above because Shah, paragraph [0006] discloses using their adhesives to produce composite films for coating food and these sealed foods of Shah would have been expected to possess the characterists of the adhesive of Shah, paragraphs [0089]-[0093].

Response to Applicant’s Arguments

9.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

In their response of 6/15/22:

The applicant argues “Applicants disagree with these rejections. Applicants note that neither the present claims nor the copending claims are indicated to be allowed and either or both may change. Terminally disclaiming the present claims when any asserted overlap may disappear during prosecution is premature. Applicants will address the same when claims are allowed and the rejections are made final.”  Applicant’s disagreement is noted.  However, the applicant does not distinctly and specifically point out any supposed errors in the examiner’s action.  See MPEP 714.02.
See MPEP 804 I. B. 1, particularly “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” and “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.”

The applicant’s response, as it applies to the above rejection, is therefore not persuasive.  The rejection, as stated above, is therefore maintained over the applicant’s arguments.

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762